TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00534-CV



                                 Intel Corporation, Appellant

                                                v.

            TIN Inc. f/k/a Temple-Inland Forest Products Corporation, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
     NO. D-1-GN-11-002207, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Intel Corporation appealed from an interlocutory order granting a

temporary injunction. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(4) (West Supp. 2011).

Appellant has now filed an unopposed motion to dismiss the appeal stating that the parties have

executed a settlement agreement that fully resolves the dispute between them and that pursuant to

that agreement appellee filed in the trial court an agreed motion for nonsuit with prejudice and to

dissolve the temporary injunction. On December 22, 2011, the trial court signed an agreed order

dismissing the underlying cause of action. The trial court’s dismissal of the underlying action

automatically dissolved the temporary injunction, see General Land Office v. OXY U.S.A., Inc.,

789 S.W.2d 569, 571 (Tex. 1990), rendering the issues in this appeal moot. We therefore grant the

motion and dismiss this appeal for want of jurisdiction.
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed for Want of Jurisdiction

Filed: January 6, 2012




                                              2